DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 6/8/2016 in relation to application 15/177,240.
The instant application claims benefit to provisional application # PRO 62/506,690 with a priority date of 5/16/2017.
The Pre-Grant publication # US 2018/0336793  entitled “ Method and Device for Passive Detection of Physical Effects” is published on 11/22/2018.
Restriction request was proposed with Group I:    Claims 1-3 and 15 - 20, described a system and method for simulating proximity detection with external probe emitting a magnetic field for detection, and Group II:    Claims 1 and 4 - 14, described as being a system and method of simulating radiation using optical stimulus device and probe to detect a fluorescent material
Applicant provisionally elects to continue prosecution of Group II, claims 1 and 4 - 14, and respectfully traverses the restriction. Examiner agreed to re-join for at least the reasons that a search for each of the inventions of Groups I and II would be coextensive and Groups I and II contain identical descriptions but for the very last sub-classification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3,7,8, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 20150348428 A1 to Lerg  in view of US Patent Number US 20150014547 A1 to Damm  et al. (Damm). 

Claim 1. Lerg teaches a system for simulating proximity detection of physical effects ( Para 0006, 0007  simulating detection of physical hot zone detection) , the system comprising: 
an external probe (Fig.3 element 60b detecting probe); and a base unit associated with the external probe via a connector (Para 0034 detecting probe module 60 is connected to the output 80b as in Fig.3 ), the base unit comprising: 
at least one processor coupled to the connector (Para 0030 processor and a memory) , the at least one processor configured to compute results based on an input received from the external probe (Para 0062 results computed for simulation in two modes of operation, a navigation mode and a survey mode, both of which are selectable by the user); 

a graphical display unit configured to display at least one of the computed results from the at least one processor and the input received from the input device and input received from the external probe (Fig.11 element 181 graphical display).
Lerg has magnetic sensors (Para 0029 magnetic sensor or electromagnetic motion trackers (Para 0048  6 DoF electromagnetic motion trackers) but this does not comprise of at least one optical stimulus device: and an optical detector configured to_detect an optical pulse that strikes a physical target). Damm , however, teaches at least one optical stimulus device one optical stimulus device ( Para 0001 strikers for scintillation) and an optical detector configured to detect an optical pulse that strikes a physical target (Para 0003, 0006 optical coupler detecting material in a physical housing target area) Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date , to incorporate optical stimulus device an optical detector configured to detect an optical pulse that strikes a physical target, as taught by Damm into the system of Lerg, in order to expand detection to optical detector for a magnetic sensors.


Claim 2  Lerg teaches the system of claim 1, further comprising a power source coupled to the at least one processor and graphical display unit (Fig.7 element 140 graphical display for virtual hot zone of element 91 of fig.6 as powered to indicate simulated radiation contamination area on a testing body).Claim 3. Lerg teaches the system of claim 1, wherein at least one of the external probe and base unit is sized for handheld use (Fig.7 element 122,123 handheld use of external probe connected to a base unit).Claim 7. Lerg teaches the system of claim 1, further comprising a passive target configured to operate without power (Para 0037 3D passive target of avatar as in element 81 of fig.6).
Claim 15. Lerg teaches a simulated source check module (Fig.3 element 60b detecting probe module), comprising: 
a housing configured to accept an external probe (Para 0047 simulating gage housing as in fig.8 element 123) ; a permanent magnet coupled to the housing and emitting a magnetic field for probe insertion detection (Para 0029 magnets in a physical testing body e.g. probe motion tracker and marker is the 6 DoF electromagnetic motion trackers), and a simulated contamination sample within the housing (Para 0036 The output of a housed probe motion tracker sends a signal containing numerical values of the marker coordinates to the input of the probe motion tracking module).
Lerg has magnetic sensors (Para 0029 magnetic sensor or electromagnetic motion trackers (Para 0048  6 DoF electromagnetic motion trackers) but this does not comprise of at least one optical stimulus device: and an optical detector configured to_detect an optical pulse that strikes a physical target). Damm , however, teaches at least one optical stimulus device one optical stimulus device ( Para 0001 strikers for scintillation) and an optical detector configured to detect an optical pulse that strikes a physical target (Para 0003, 0006 optical coupler detecting material in a physical housing target area) Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date , to incorporate optical stimulus device an optical detector configured to detect an optical pulse that strikes a physical target, as taught by Damm into the system of Lerg, in order to expand detection to optical detector for a magnetic sensors.

Claim 17. Lerg teaches the simulated source check module of claim 15, wherein the simulated contamination sample replicates a simulated reading as the external probe is inserted into the housing (Para 0029 simulated contamination zone is a fixed location that is customizable; The probe motion tracker is positioned in the sensor and includes a marker).Claim 18. Lerg teaches the simulated source check module of claim 17, wherein the external probe is configured to be calibrated by inserting the external probe into the housing of the simulated source check module (Para 0033, 0036 position calibration).Claim 19. Lerg teaches an apparatus for simulating proximity detection of physical effects (Para 0006, 0007  simulating detection of physical hot zone detection), the apparatus comprising: a probe (Fig.3 element 60b detecting probe); 
at least one processor coupled to the probe, the at least one processor computing results based on input received from the probe (Para 0034 detecting probe module 60 is connected to the output 80b as in Fig.3 ); 
an input device (Fig.11 element 123 input device); 
a graphical display unit configured to display at least one of the computing results from the at least one processor and input received from the input device and input received from the external probe ((Fig.11 element 181 graphical display); and a power source coupled to the at least one processor and graphical display unit (Fig.7 element 140 graphical display for virtual hot zone of element 91 of fig.6 as powered to indicate simulated radiation contamination area on a testing body)
Lerg has magnetic sensors (Para 0029 magnetic sensor or electromagnetic motion trackers (Para 0048  6 DoF electromagnetic motion trackers) but this does not at least one optical stimulus device: and an optical detector configured to_detect an optical pulse that strikes a physical target). Damm , however, teaches at least one optical stimulus device one optical stimulus device ( Para 0001 strikers for scintillation) and an optical detector configured to detect an optical pulse that strikes a physical target (Para 0003, 0006 optical coupler detecting material in a physical housing target area) Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date , to incorporate optical stimulus device an optical detector configured to detect an optical pulse that strikes a physical target, as taught by Damm into the system of Lerg, in order to expand detection to optical detector for a magnetic sensors.
.

Claims 5,6,8, 10,11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 20150348428 A1 to Lerg in view of US Patent Number US 20150014547 A1 to Damm  et al. (Damm) and further in view of US Patent Number US US 20040257007 A1 to Lys, et al. et al. (Lys).
Claim 5. Lerg in combination with Damm teaches the system of claim 1, without illustrating optical stimulus device from group of LEDs. Lys, however, teaches at least one optical stimulus device is selected from a group consisting of at least one of UV LEDs, infrared LEDs and visible light LEDs; and the optical detector is selected from a group consisting of at least one of an infrared sensor, an UV sensor and a visible light sensor (Para 0003, 0018, 0103 visible light LEDs with UV infrared and visible frequencies) Therefore, it would have been obvious to one of ordinary skill in the art, 

Claim 6. Lerg teaches the system of claim 1, without configuration of optical detector for the non-toxic support body. Lys, however, teaches at least configuration of optical detector (Para 0108, 0109 detect surface of the non-toxic support body; Para 0269 coatings). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate configuration of optical detector configured to detect a non-toxic fluorescent coating or pigment, as taught by Lys, into the system of Lerg, in order to provide quick control on optical parameters detections of simulated materials.

Claim 8. Lerg teaches optical detector teaches a method of simulating radiation, comprising: calculating a proximity of the probe and as a simulated unit of simulated radiation ; and displaying the calculated simulated unit of simulated radiation as an amount of simulated radiation (Fig.7 element 140 display of simulated radiation using handheld external probe connected to a base unit) without using a probe to detect a fluorescent material.
Lerg does not teaches at least one optical stimulus device: and an optical detector configured to_detect an optical pulse that strikes a physical target). Damm , however, teaches at least one optical stimulus device one optical stimulus device ( Para 0001 strikers for scintillation) and an optical detector configured to detect an optical pulse that strikes a physical target (Para 0003, 0006 optical coupler detecting material in a physical housing target area) Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date , to incorporate optical stimulus device an optical detector configured to detect an optical pulse that strikes a physical target, as taught by Damm into the system of Lerg, in order to expand detection to optical detector for a magnetic sensors.
Lerg in combination with Damm does not teaches non-toxic fluorescent coating or pigment. Lys, however, teaches probe to detect a non-toxic fluorescent coating or pigment (Para 0017 a fluorescent layer of a radiograph detector 10 includes fluorescent particles). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date , to incorporate configuration of optical detector configured to detect a fluorescent material, as taught by Kondo, into the system of Lerg, in order to provide quick control on optical parameters detections of simulated materials.

Claim 10. Lerg in combination with Damm teaches the method of claim 9, but not the probe detects at least one of fluorescing UV light, fluorescing infrared light and fluorescing visible light.  Lys, however, teaches at least detection of fluorescing UV light, fluorescing infrared light and fluorescing visible light (Para 0003, 0108, 0109 visible light LEDs with UV infrared and visible frequencies detection) Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date , to incorporate optical stimulus device wherein the probe detects at least one of fluorescing UV light, fluorescing infrared light and fluorescing visible light, as taught by Lys, into the detecting system of Lerg modified by Damm, in order to provide quick control on optical parameters detections of simulated materials.

 .

Claim 11. Lerg teaches the method of claim 8, further comprising moving the probe in a sweeping motion (Para 0043 moving the detecting probe 20 proximate to the testing body 10. The virtualization display unit 81 displaying a virtual image of the detecting probe 20 proximate to the virtual 3D avatar). Lys, however, teaches probe to detect a fluorescent material (Para 0327   fluorescent light and detection of fluorescent particles). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date , to incorporate configuration of optical detector configured to detect a fluorescent material, as taught by Kondo, into the system of Lerg, in order to provide quick control on optical parameters detections of simulated materials.

Claims 12, 13, 14  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 20150348428 A1 to Lerg in view of US Patent Number US 20150014547 A1 to Damm  et al. (Damm), in view of US Patent Number  20040257007 A1 to Lys, et al. et al. (Lys) and further in view of US Patent Number US  20160041272 A1 to Kondo et al. 

Claim 12. Lerg teache the method of claim 8, not calculating the simulated unit of simulated radiation simulates a 1/r2 dispersion effect. Kondo, however, teaches dispersion effect (Para 0101 dispersant includes fluorescent particles dispersion effect mixing plasticizer to achieve a known 1/r2 effect if needed). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date , to incorporate 1/r dispersion effect, as taught by Kondo, into the system of Lerg, in order to provide quick control on optical parameters detections of simulated materials.


Claim 13. The method of claim 8, without the fluorescent material is at least one of a coating and a pigment mixed with at least one of a petroleum jelly and a clear carrier to replicate contamination transfer.
Kondo, however, teaches probe to detect a  fluorescent material is at least one of a coating and a pigment mixed with at least one of a petroleum jell (Para 0030, 0032 0099, a fluorescent layer of a radiograph detector 10 includes fluorescent particles and layer coating). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date , to incorporate configuration of optical detector configured to detect a fluorescent material, as taught by Kondo, into the system of Lerg, in order to provide quick control on optical parameters detections of simulated materials.
Claim 14. The method of claim 8, further comprising detecting a passive target using the fluorescent material, wherein the passive target does not require any power. Kondo, however, teaches probe to detect a fluorescent material (Para 0030, 0032 a fluorescent layer of a radiograph detector 10 includes fluorescent particles). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date , to incorporate configuration of optical detector configured to detect a fluorescent material, as taught by Kondo, into the system of Lerg, in order to provide quick control on optical parameters detections of simulated materials.


Response to Arguments/Remarks
 Applicant's arguments/amendments filed on January 7, 2021 have been considered.
Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims. 
Claim Rejections - 35 U.S.C. § 102
Applicant has amended the claims to include limitations requiring an external probe comprising of magnetic sensor with at least optical stimulus device. 
A new ground of rejection presented to address the amendments for probe magnetic sensors (a magnetic sensor as in Para 0029 electromagnetic motion trackers of primary reference Lerg); optical light striking and detecting configuration as support by art Damm. Additionally Lys, Kondo also teaches probe to optical stimulus device and pigment mix for a fluorescent layer of a radiograph detector to include fluorescent particles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100010343 A1  Daghighian; Farhad et al.
Detection of radiation labeled sites using a radiation detection probe or camera incorporating a solid state photo-multiplier.
US 20170212251 A1  Hadjioannou  et al.
Each detection module has a scintillation detector block, detector and optional light guide.
US 20110121187 A1  Frank 
a scintillation article includes a detector housing comprising a window cavity
US 20060049345 A1 Rao et al.



THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/S.Z/            Examiner, Art Unit 3715   
April 21, 2021
                                                                                                                                                                             /JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715